Case 1:20-cv-00609-GPG Document 11 Filed 05/06/20, USDC Colorado_Page 1 of,1
E \ 7 ake Gers MICHAEL FAFESTA VOrLS ong”

UNITED STATES Busi “RCT court \3R779

DENVER, COLORADO GRE Cove -
MAY -6 2020 Po. Box & ECTLONAL ACLU

JEFFREY P. COWELL Step ee O11

Ye WWhiora Tras! Mas Conceenn,

 

 

| Have Nor Been lo Tee Mesa Coury Nass For Several
Movs. But | Have \ocuupen lute Thus, As! Requests, Tae 6
_ MentHs Prioz To Fine Accounr Baanck, Stramrep b= Ceenfiep
Bu Mesa Cousry Jats Fein Jo! wnsont (ono Ie ho Guaree Of That
__AREA A) Thar Sue Provipes Me | Low The Weer Ther | MaiteD My
— Cw Forms & \ Seor Teese At Tae Same Time Oita Tne ‘woaiver
OF Fino Fees Form AU lw ne Same Enovevope-

 

 

Awe Comput Was THe Beep, OFFica A evo losers.
__\aree On ce As Loas Resse REVEWwed, Woanet \oas Sarr Ww
_ “Wwe Cours

 

 

 

\ Have Siuce Beey Moved Te Peison..| Wave Wo WAC Te _
Coracr. Te Sant _foe_ANMT MINES ADOMTONAL, | Wwe Ave locker Down
Dye to Comp.

 

 

 

Bur bs Previovsur Grave, | Mave Now Tarce Peovined _
Tne 6 Mowtus Price To Me Mato TRE OrmandaL Sora. \
__ Wore This |s Suceieretor.

 

 

 

Tan Mou For Move Time, Patience 8 a percranning
__Be_\ Wore You Be Yours Ave Loerts Iw Goom Veatry THrougy
Tar Pemawnee_oF Tis Corowa Propiem Mat |r Be over Soo _

 

Lye PAEE STA

 
